Mr. Justice Burke, dissenting: On Monday, September 19,1938, the defendant was taken into custody. On that day plaintiffs paid the sheriff $4 to cover the jail fee and the board for one week. On Saturday, September 24, 1938, plaintiffs tendered $3.50 to the sheriff for board for the second week, which payment the sheriff refused to accept at that time on the ground that it was premature. On Tuesday, September 27, 1938, plaintiffs paid $3.50 to the sheriff for board of the defendant for the second week. On October 10, 1938, an order was entered in the circuit court discharging defendant, following the return to a writ of habeas corpus. Defendant was discharged because the board for the second week was due on September 26, 1938, and was not paid until September 27, 1938. The court was of the opinion that defendant was illegally detained. On December 6,1938, on demand of plaintiffs, the clerk issued an alias writ of capias ad satisfaciendum. Before the writ was served, defendant moved to quash the same, based on the contention that it was issued contrary to the provisions of the Habeas Corpus Act. On February 9,1939, the circuit court quashed the writ and this appeal followed. In the case in which the writ issued there was a verdict and judgment against the defendant. The jury also answered the following interrogatory in the affirmative: “Was the conduct of the defendant, William French, in the operation of his automobile, at the time of the occurrence in question, of such reckless character as to amount to wilful and wanton misconduct?” Section 5, ch. 77, Ill. Rev. Stat. 1939 [Jones Ill. Stats. Ann. 107.155], provides that “No execution shall issue against the body of the defendant except when the judgment shall have been obtained for a tort committed by such defendant, and it shall appear from a special finding of the jury, or from a special finding by the court, if the case is tried by the court without a jury, that malice is the gist of the action, and except when the defendant shall refuse to deliver up his estate for the benefit of his creditors." The parties treat the answer to the interrogatory as a special finding by the jury that malice was the gist of the action. In view of the fact that no appeal was taken from the action of the court in entering an order discharging the defendant in the habeas corpus proceeding, such action must be looked upon and accepted as proper. Section 26, ch. 65, Ill. Rev. Stat. 1939 (section 26 of the Habeas Corpus Act [Jones Ill. Stats. Ann. 109.338]) provides that "No person who has been discharged by order of the court or judge, on a habeas corpus, shall be again imprisoned, restrained or kept in custody for the same cause, unless he be afterwards indicted for the same offense, nor unless by the legal order or process of the court wherein he is bound by recognizance to appear. The following shall not be deemed to be the same cause: "1.... "2.... "3. Generally, whenever the discharge has been ordered on account of the nonobservance of any of the forms required by law, the party may be a second time imprisoned if the cause be legal and the forms required by law observed." The theory of plaintiffs is that the discharge, by the court in the habeas corpus proceeding was because of the nonobservance of a form required by law, and that hence under the exception to section 26 defendant may again be imprisoned and kept in custody for the same cause. Section 29, ch. 72, Ill. Rev. Stat. 1939 (section 30 of the Insolvent Debtors Act [Jones Ill. Stats. Ann. 109.407]) provides that under a writ of capias ad satisfaciendum it shall be the duty of the creditor to pay the sheriff his fees for receiving such person, and his board for one week at the time the debtor is committed to jail and before the jailer shall be bound to receive the debtor, and in default of such payment, the debtor may be discharged. Section 30, ch. 72, Ill. Rev. Stat. 1939 (section 31 of the Insolvent Debtors Act [Jones Ill. Stats. Ann. 109.408]) provides that should the debtor be detained for more than one week, it shall be the duty of the creditor, at the commencement of each week, to advance to such jailer the board of the debtor for the succeeding week, and in default of such payment in advance, the debtor may be discharged by such jailer. Plaintiffs invite attention to the fact that the sections mentioned state that the creditor “shall” pay the board and advance the board of the debtor, and that in default of such payment in advance the debtor “may” be discharged by such jailer, and argue that the defendant is not concerned with the payment of the board and that the sheriff has the sole right to determine when the board shall be paid. Based on this premise, plaintiffs insist that the payment of the board in advance is a mere form. It is well established that the courts lean toward that construction of statutes which is in favor of personal liberty. The words of the statute are mandatory in requiring the creditor to pay the board in advance. If the sheriff may exercise a discretion, then under similar facts he may keep one debtor in custody and release another. I do not believe that the sheriff is vested with any such discretion. The jail is built and maintained at the expense of the taxpayers, and the food for all prisoners is purchased as a result of appropriations from the public funds by the board of county commissioners. If the sheriff does not collect the board, then the loss must fall on the taxpayers, or on the sheriff. Nor do we know of any provision for the issuance of an alias writ of capias ad satisfaciendum. If the sheriff pays the board then in effect he becomes an interested party which the law does not tolerate. I am of the opinion that the discharge of defendant under the habeas corpus proceeding was not because of the failure to observe a form required by law. The fact that the statute states that the creditor “shall” advance the board, shows clearly such payment in advance was not intended to be a mere form. Plaintiffs suggest that the only way they can collect their judgment is by proceeding under the capias ad satisfaciendum. It is patent, however, that plaintiffs have the right to collect their judgment in any lawful manner. The tendency of legislation has been to discourage the use of the writ. If plaintiffs’ argument is valid, then there is no reason why a creditor may not advance the board for one week, then fail to advance it for the succeeding week, and then after the debtor has been released and is attempting to earn a livelihood, cast him into prison again, thereby playing with him like a cat with a mouse, and snapping him in and out of prison at will. I am of the opinion that the court was right in discharging defendant in the habeas corpus proceeding and in sustaining the motion to quash the writ of capias ad satisfaciendum.